ORFINGER, Judge.
Contrary to appellant’s assertion, there is nothing in sections 27.53, 925.035 or 925.-036, Florida Statutes (1983) which authorizes the imposition of attorney’s fees on a county for the representation of a criminal defendant in post-conviction collateral proceedings. Therefore the trial court was correct when it declined to assess attorney’s fees and expenses against Citrus County for the work done by appellant’s attorney in filing a motion to vacate the imposition of the death penalty and in appealing the denial of that motion. The order denying assessment of fees against Citrus County is therefore
AFFIRMED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.